Citation Nr: 0901842	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 1973 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the appellant's petition to reopen 
his claim for service connection for schizophrenia. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.  

The appellant's claim was initially denied by the RO in an 
August 1986 rating decision on the grounds that the appellant 
was on ACDUTRA only and did not incur a disability or disease 
during that timeframe, and therefore was not a veteran.  The 
appellant appealed this decision to the Board, which, in a 
November 1987 decision, denied his claim for service 
connection for schizophrenia on the grounds that there was no 
evidence that he incurred a psychiatric disorder while 
serving on ACDUTRA, but rather, only showed that he developed 
schizophrenia after separation from such service. 

The appellant attempted to reopen his claim in November 1990, 
but his application was denied by a January 1992 Board 
decision.  Subsequently, he attempted to reopen his claim in 
April 1992, but his application was denied by a rating 
decision in July 1992 for lack of new and material evidence.  
The appellant was notified of the July 1992 decision and of 
his appellate rights by a letter dated August 6, 1992.  He 
did not appeal.  The July 1992 rating decision is the last 
final decision in this case.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

In July 2000, the appellant again attempted to reopen his 
claim.  The RO sent him a letter in August 2000 letter 
requesting additional evidence and informing him that he had 
30 days within which to complete his application for service 
connection or his claim would be decided on the evidence of 
record.  In response, the appellant submitted additional 
evidence later that same month.  However, in September 2000 
the RO sent him a second letter asking for additional 
evidence.  The appellant did not respond.  Although he 
subsequently submitted a claim to reopen in May 2003, which 
was denied in a March 2004 rating decision, because the July 
2000 claim was never adjudicated, his date of claim is July 
2000, rather than May 2003.  See Ingram v. Nicholson, 21 
Vet.App. 232, 240-41 (2007).  

For claims filed prior to August 29, 2001, the standard for 
new and material evidence necessary to reopen a finally 
denied claim was as follows: 

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears 
directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2000).

To date, none of the letters from the RO has notified the 
appellant of the correct standard for reopening his claim.  
Additionally, the RO provided the appellant with the 
incorrect date of the last final denial, citing a January 
1987 decision.  As such, on remand, the RO must send the 
appellant a new VCAA letter notifying him of the correct date 
of the last final denial of his claim (i.e., the July 1992 
rating decision), as well as the correct standard for 
reopening a previously denied claim (i.e., the standard for 
claims filed prior to August 29, 2001).  See Kent v. 
Nicholson, 20 Vet.App. 1, 12-13 (2006).  

As the claim is being remanded for the foregoing reasons, 
further attempts to verify the complete dates and types of 
the appellant's service should also be made as, to date, the 
only verified period of service is his ACDUTRA from October 
1973 to April 1974 and he has reported having additional 
service in the Marine Corps Reserves.  Efforts should also be 
undertaken to locate any additional service medical and 
service personnel records.  The Board is specifically 
interested in records from the Department of the Navy, Bureau 
of Medicine and Surgery, pertaining to the Department of the 
Navy's April 1976 finding that the appellant was not 
physically qualified for retention, as well as any personnel 
records pertaining to his release from ACDUTRA in April 1974.  
The appellant's private treatment records from Josephine 
Flowers, R.N., L.A.C., and Dr. Dana Bevill, from the West 
Memphis Clinic, dated from January 2006 to present should 
also be obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for schizophrenia.  
This notice should include the proper 
standard for new and material evidence for 
claims filed prior to August 29, 2001, and 
an explanation of what the evidence must 
show to reopen his particular claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must tell the 
appellant the basis for the last denial in 
July 1992, and what the evidence must show 
in order to reopen his claim.
A copy of this notification must be placed 
in the claims folder.

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request verification of the complete 
dates and types of the appellant's 
service, i.e.,  whether it was active 
duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  

Also, request copies of the appellant's 
complete service personnel records and 
service medical records, including all 
clinical records and Reserve records.  The 
Board is particularly interested in 
records from the Department of the Navy, 
Bureau of Medicine and Surgery, pertaining 
to the Department of the Navy's April 1976 
finding that the appellant was not 
physically qualified for retention, as 
well as any personnel records pertaining 
to his release from ACDUTRA in April 1974.  

3.  Make arrangements to obtain the 
appellant's complete treatment records 
from Josephine Flowers, R.N., L.A.C., and 
Dr. Dana Bevill, from the West Memphis 
Clinic, dated from January 2006 forward.

4.  Finally, readjudicate the appellant's 
claim on appeal under the standard for 
reopening claims filed prior to August 29, 
2001.  If the claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

